
	
		II
		110th CONGRESS
		2d Session
		S. 3342
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To improve access to technology by and increase
		  entrepreneurship among small businesses located in rural communities, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Small Business Enhancement
			 Act of 2008.
		2.DefinitionsIn this Act, the terms
			 Administration and Administrator mean the Small
			 Business Administration and the Administrator thereof, respectively.
		3.Rural
			 areasSection 34(e)(2) of the
			 Small Business Act (15 U.S.C. 6657d(e)(2)) is amended—
			(1)by redesignating subparagraphs (C) and (D)
			 as subparagraphs (D) and (E), respectively; and
			(2)by inserting
			 after subparagraph (B) the following:
				
					(C)Rural
				areas
						(i)In
				generalExcept as provided in clause (ii), the non-Federal share
				of the cost of the activity carried out using an award or under a cooperative
				agreement under this section shall be 50 cents for each Federal dollar that
				will be directly allocated by a recipient described in paragraph (A) to serve
				small business concerns located in a rural area.
						(ii)SBIR
				awardsFor a recipient located in a rural area that is located in
				a States as described in subparagraph (A)(i), the non-Federal share of the cost
				of the activity carried out using an award or under a cooperative agreement
				under this section shall be 35 cents for each Federal dollar that will be
				directly allocated by a recipient described in paragraph (A) to serve small
				business concerns located in the rural area.
						(iii)Definition of
				rural areaIn this subparagraph, the term rural area
				has the meaning given that term in section 1393(a)(2)) of the Internal Revenue
				Code of
				1986.
						.
			4.Rural outreach
			 programSection 9 of the Small
			 Business Act (15 U.S.C. 638) is amended by inserting after subsection (r) the
			 following:
			
				(s)Outreach
					(1)Definition of
				eligible StateIn this
				subsection, the term eligible State means a State—
						(A)if the total value of contracts awarded to
				the State during fiscal year 2004 under this section was less than $10,000,000;
				and
						(B)that certifies to the Administration
				described in paragraph (2) that the State will, upon receipt of assistance
				under this subsection, provide matching funds from non-Federal sources in an
				amount that is not less than 50 percent of the amount provided under this
				subsection.
						(2)Program
				authorityOf amounts made
				available to carry out this section for each of the fiscal years 2009 through
				2020, the Administrator may expend with eligible States not more than
				$2,000,000 in each such fiscal year in order to increase the participation of
				small business concerns located in those States in the programs under this
				section.
					(3)Amount of
				assistanceThe amount of
				assistance provided to an eligible State under this subsection in any fiscal
				year—
						(A)shall be equal to twice the total amount of
				matching funds from non-Federal sources provided by the State; and
						(B)shall not exceed $100,000.
						(4)Use of
				assistanceAssistance
				provided to an eligible State under this subsection shall be used by the State,
				in consultation with State and local departments and agencies, for programs and
				activities to increase the participation of small business concerns located in
				the State in the programs under this section, including—
						(A)the establishment of quantifiable
				performance goals, including goals relating to—
							(i)the number of program awards under this
				section made to small business concerns in the State; and
							(ii)the total amount of Federal research and
				development contracts awarded to small business concerns in the State;
							(B)the provision of competition outreach
				support to small business concerns in the State that are involved in research
				and development; and
						(C)the development and dissemination of
				educational and promotional information relating to the programs under this
				section to small business concerns in the
				State.
						.
		5.Rural small
			 business technology pilot program
			(a)DefinitionsIn this section—
				(1)the term
			 qualified small business concern means a small business concern
			 located in a rural area;
				(2)the term
			 rural area has the meaning given that term in section 1393(a)(2)
			 of the Internal Revenue Code of 1986; and
				(3)the term
			 small business concern has the same meaning as under section 3 of
			 the Small Business Act (15 U.S.C. 632).
				(b)ReportNot
			 later than 120 days after the date of enactment of this Act, the Administrator,
			 in coordination with the Administrator of General Services, shall submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report
			 describing—
				(1)the number of
			 Government-owned computers in the possession of the Administration, including
			 the number of working computers, nonworking computers, desktop computers, and
			 laptop computers;
				(2)the number of
			 Government-owned computers disposed of by the Administration during the 5-year
			 period ending on the date of enactment of this Act, including the number of
			 such computers that were working computers, nonworking computers, desktop
			 computers, or laptop computers;
				(3)the procedures of
			 the Administration for the disposal of Government-owned computers; and
				(4)the plans of the
			 Administrator for carrying out the pilot program under subsection (c).
				(c)Pilot
			 program
				(1)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Administrator
			 shall establish a pilot program to provide not more than 1,000 excess
			 Government-owned computers each year to qualified small business concerns at no
			 cost or a reduced cost.
				(2)Purposes of
			 programThe pilot program
			 established under paragraph (1) shall be designed to—
					(A)encourage
			 entrepreneurship in rural areas;
					(B)assist small
			 business concerns in accessing technology; and
					(C)accelerate the
			 growth of qualified small business concerns.
					(3)TerminationThe
			 authority to conduct the pilot program under this subsection shall terminate 3
			 years after the date of enactment of this Act.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Administrator such sums as are necessary to carry out this section.
			6.Office of
			 Technology
			(a)In
			 generalThe Administrator shall hire not less than 5 additional
			 full-time equivalent employees for the Office of Technology of the
			 Administration.
			(b)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Administrator such sums as are necessary to carry out this section.
			7.Rural lending
			 outreach programSection 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)) is amended—
			(1)by striking
			 paragraph (25)(C);
			(2)by redesignating
			 paragraph (32) relating to increased veteran participation, as added by section
			 208 of the Military Reservist and Veteran Small Business Reauthorization and
			 Opportunity Act of 2008 (Public Law 110–186; 122 Stat. 631), as paragraph (33);
			 and
			(3)by adding at the
			 end the following:
				
					(34)Rural lending
				outreach program
						(A)In
				generalThe Administrator shall carry out a rural lending
				outreach program to provide not more than an 85 percent guaranty for loans of
				not more than $250,000. The program shall be carried out only through lenders
				located in rural areas (as the term rural is defined in section
				501(f) of the Small Business Investment Act of 1958 (15 U.S.C. 695(f))).
						(B)Loan
				termsFor a loan made through the program under this
				paragraph—
							(i)the Administrator
				shall approve or disapprove the loan within 36 hours of the time the
				Administrator receives the application;
							(ii)the program
				shall use abbreviated application and documentation requirements; and
							(iii)minimum credit
				standards, as the Administrator considers necessary to limit the rate of
				default on loans made under the program, shall
				apply.
							.
			
